DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10, 12-15, & 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shiao et al. (US PG Pub 2010/0203336; hereafter ‘336).
Claim 1: ‘336 is directed towards a method of coating a roofing material (title) comprising:
providing an aqueous roof coating composition comprising (¶ 43):
an inorganic binder material (¶s 41-42 and claim 1);
a chemical curing agent (¶s 42 and claim 1);
an inorganic particulate filler (inert mineral particles, ¶ 34 and claim 1);
applying the aqueous roof coating composition to an inorganic roofing material (the inorganic binder material, chemical curing agent, and inorganic particulate filler is mixed with and thus applied to the solar reflective particles, ¶ 43, which are inorganic roofing material, ¶ 46); and
allowing the aqueous roof coating composition to dry and chemically cure (¶ 43);
wherein the roof coating composition has a total solar reflectance of at least .7 after allowing the aqueous roof coating composition to dry and chemically cure (¶ 16).
‘336 teaches sintering the roof coating composition after application to the inorganic roofing material (¶ 20) but also teaches that it is known in the art that sintering and pickling are alternative methods in the background (¶ 12).
It would have been obvious to one of ordinary skill in the art at the time of filing to use a pickling process in place of the sintering process because ‘336 notes that they are recognized alternatives and it is prima facie obvious to use art recognized alternatives.
Claim 2: The coated inorganic roofing material (solar reflective particle) when coated with the composition forms a roofing granule (title, abstract, & ¶ 39) and thus it is apparent that the inorganic roofing material is not a granule itself.
Claims 3 & 4: The inorganic roofing material can be aluminum flakes (¶ 49).
Claim 5: When the solar reflective particles are directly incorporated and coated with the mixture of inorganic binder, chemical curing agent, and inorganic particulate filler (¶ 39) forms a coated solar reflective particle that is between 0.1-3 mm (i.e. 100-3000µm, ¶ 80) when dried and chemically cured.
Although the taught range is not explicitly the claimed range, it does overlap the claimed range.  Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated a value within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Claims 7 & 8:’336 teaches the claimed invention but fails to explicitly teach the claimed properties. Since ‘336 uses the same materials and cures them the same it; it is reasonable to presume the coatings formed will have the same properties when applied to the same reflective substrates. Support for said presumption is found in the use of like materials and like processes which would result in the claimed property.  
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977).
Claim 9: The inorganic binder material is an alkali silicate (¶ 42).
Claim 10: The uncured solar reflective granules comprises 10-95 wt% alkali silicate binder (¶ 40) 
Although the taught range is not explicitly the claimed range, it does overlap the claimed range.  Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated a value within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Claim 12: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05(II)(A).
Claim 13: ‘336 teaches that the inorganic particulate filler has a particle size ranging from 0.1-40 µm (¶ 80).
Although the taught range is not explicitly the claimed range, it does overlap the claimed range.  Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated a value within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Claim 14: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05(II)(A).
Claim 15: The roof coating composition comprises an aluminosilicate clay (¶ 42).
Claim 17: The step of applying the aqueous roof coating composition to an inorganic roofing material occurs before the inorganic roofing material is installed on a roof of a building (¶ 85).
Claim 18: Two or more inorganic binder materials can be used in combination (¶ 41).
Claim 19: Two or more inorganic binder materials can be used in combination (¶ 41) and a second curing agent can be added (¶ 73-75).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over ‘336 as applied above, and further in view of Felisari et al. (US PG Pub 2012/0091388; hereafter ‘388).
Claim 11: The inorganic particulate can be talc (¶ 34).
‘336 does not teach details about the talc or a source of said talc.
However, ‘388, which is directed towards articles which are resistant to solar radiation (title) discloses talc HTP2 produced by Imi Fabi (¶ 142) is a known source of talc.
It would have been obvious to one of ordinary skill in the art at the time of filing to use HTP2 produced by Imi Fabi as the particular source of talc in the process because it is a known source of talc which would have predictably been suitable in the process.
The Examiner notes that applicant discloses that HTP2 talc produced by Imi Fabi has the claimed properties and thus the combination teaches the claimed properties (see Specification, lines 16-18, pg 5).
Response to Arguments
Applicant's arguments filed 11/1/21 have been fully considered but they are not persuasive.
In regards to applicant’s argument that the solar reflective particles of ‘336 are not an inorganic roofing material because they are further incorporated into a granule which is then used as a roof coating composition; the Office does not find this argument convincing because as discussed above, the solar reflective particles are the substrate to which the aqueous coating is applied and they are also used on a roof and therefore are an inorganic roofing material. Applicant is advised that no structure or composition is recited for the inorganic roofing material and thus the broadest reasonable interpretation is applied.
In regards to applicant’s argument that the solar reflective particles are a component of a roofing granule and thus claim 2 is clearly novel; the Office does not find this argument convincing because though the solar reflective particle is coated with the composition it is apparent that the solar reflective particles are not a roofing granule prior to the application of the aqueous roof coating composition.
The Examiner notes that applicant discloses applying the aqueous roof coating composition to a roofing material that is disposed upon to the roof of a building which if incorporated into the claims would modify the scope such that the current interpretation would not read on the claim (see Specification, pg 4).
In regards to applicant’s argument that ‘336 does not teach “not sintered”; applicant is advised that ‘336 teaches that sintering and pickling are alternative means for curing and as discussed above it is prima facie obvious to substitute art recognized alternative techniques.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M MELLOTT whose telephone number is (571)270-3593. The examiner can normally be reached 8:30AM-4:30PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James M Mellott/           Primary Examiner, Art Unit 1712